Citation Nr: 0616028	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-29 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1969 to January 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in June 2003, a statement 
of the case was issued in September 2003, and a substantive 
appeal was received in October 2003.  The veteran testified 
at a Board videoconference hearing in April 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that there has been no corroboration of the 
veteran's claimed Vietnam stressor.  Apparently the veteran 
initially failed to respond to an RO request for details of 
the stressor, and the claim was subsequently denied.  
However, he now has provided some details of the alleged 
stressor.  Specifically, he now reports that he was assigned 
to the 815th Engineer Combat Unit in Pleiku, on the Ho Chi 
Minh Trail and during monsoon season in 1969 his unit 
underwent rocket and mortar attack.  The Board notes that the 
service personnel records confirm that the veteran was 
stationed in Vietnam for nine months from September 1969 to 
June 1970 and that he was assigned to the 815th Engineers.  

In view of the information now furnished by the veteran, a 
request for verification should be sent to the U. S. Army and 
Joint Services Records Research Center (JSRCC).    

Further, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman.  The Board recognizes that the 
new requirements of VCAA notice were not in effect at the 
time the RO issued its February 2003 VCAA notice.  As such, 
the new requirements do not constitute the basis of this 
remand.  However, since the issue needs to be remanded on 
other grounds, the Board finds that the RO should comply with 
the most recent Court analysis.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision.  

2.  The RO should forward the veteran's 
service personnel records and a summary 
of his alleged in-service stressor to 
JSRCC for the purpose of verifying the 
alleged in-service stressor.  JSRCC 
should be asked to verify any rocket 
and/or mortar attacks on the veteran's 
unit in the Pleiku area during the period 
from September through December 1969.   

3.  If, and only if, the claimed stressor 
is verified, then the veteran should be 
scheduled for a VA PTSD examination.  It 
is imperative that the claims file be made 
available to the examiner and that the 
examiner be informed of the details of the 
verified stressor.  The examiner should 
clearly report whether or not a diagnosis 
of PTSD is warranted and, if so, whether 
it is related to the verified stressor. 

4.  The RO should then review the expanded 
record and determine if service connection 
for PTSD is warranted.  If the claim 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


